

113 S2224 IS: Stop Errors in Credit Use and Reporting Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2224IN THE SENATE OF THE UNITED STATESApril 9, 2014Mr. Schatz (for himself, Mr. Brown, Ms. Warren, Mr. Sanders, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance the accuracy of credit reporting and provide
		  greater rights to consumers who dispute errors in their credit reports, and for
		  other purposes. 1.Short
			 titleThis Act may be cited as
			 the Stop Errors in Credit Use and Reporting Act or the SECURE Act.2.Legal recourse
			 for consumers(a)Injunctive
			 reliefThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is
			 amended—(1)in section
			 616—(A)in subsection
			 (a), by striking (a) In general.— and inserting (a)
			 Damages.—;(B)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and(C)by inserting
			 after subsection (b) the following:(c)Injunctive
				reliefIn addition to any other remedy set forth in this section,
				a court may award injunctive relief to require compliance with the
			 requirements
				imposed under this title with respect to any consumer. In the event
			 of any
				successful action for injunctive relief under this subsection, the
			 court may
				award to the prevailing party costs and reasonable attorney fees
			 (as determined
				by the court) incurred during the action by such
				party.;
				and(2)in section
			 617—(A)in subsection
			 (a), by striking (a) In general.— and inserting (a)
			 Damages.—;(B)by redesignating
			 subsection (b) as subsection (c); and(C)by inserting
			 after subsection (a) the following:(b)Injunctive
				reliefIn addition to any other remedy set forth in this section,
				a court may award injunctive relief to require compliance with the
			 requirements
				imposed under this title with respect to any consumer. In the event
			 of any
				successful action for injunctive relief under this subsection, the
			 court may
				award to the prevailing party costs and reasonable attorney fees
			 (as determined
				by the court) incurred during the action by such
				party..(b)Enforcement by
			 federal trade commissionSection 621(a)(2)(A) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681s(a)(2)(A)) is amended—(1)by striking
			 (A) Knowing
			 violations.— and inserting (A) Negligent, willful, or knowing
			 violations.—; and(2)by inserting
			 negligent, willful, or before knowing.3.Increased
			 requirements for consumer reporting agencies and furnishers of
			 information(a)Provision and
			 consideration of documentation provided by consumersThe Fair
			 Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section
			 611—(A)in subsection
			 (a)—(i)in
			 paragraph (2)—(I)in subparagraph
			 (A), by inserting , including all documentation provided by the
			 consumer after received from the consumer or reseller; and(II)in subparagraph
			 (B), by inserting , including all documentation provided by the
			 consumer, after from the consumer or reseller;
			 and(ii)in
			 paragraph (4), by inserting , including all documentation, after
			 relevant information; and(B)in subsection
			 (f)(2)(B)(ii), by inserting , including all documentation, after
			 relevant information; and(2)in section
			 623—(A)in subsection
			 (a)(8)(E), by striking clause (ii) and inserting the following:(ii)review and
				consider all relevant information, including all documentation,
			 provided by the
				consumer with the notice;;
				and(B)in subsection
			 (b)(1), by striking subparagraph (B) and inserting the following:(B)review and
				consider all relevant information, including all documentation,
			 provided by the
				consumer reporting agency pursuant to section
				611(a)(2);.(b)Gathering and
			 reporting of information relating to consumer disputesSection
			 611 of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended
			 by
			 adding at the end the following:(g)Gathering and
				reporting of information relating to consumer disputes(1)Reports requiredThe Bureau shall provide reports regarding the disputes described in subsection (a)(1) received by
			 consumer reporting agencies in such intervals and to such parties as the
			 Bureau deems appropriate.(2)Gathering of informationThe Bureau
				shall prescribe rules for the gathering of information relating
				to disputes described in subsection (a)(1) received by consumer
			 reporting
				agencies to be used in generating the reports under paragraph (1),
			 including rules establishing—(A)the type and
				format of information that shall be received by the Bureau from
			 each consumer
				reporting agency; and(B)the frequency of
				receipt of the information from consumer reporting agencies..(c)Accuracy
			 compliance proceduresSection 607 of the Fair Credit Reporting
			 Act (15 U.S.C. 1681e) is amended by striking subsection (b) and inserting
			 the
			 following:(b)Accuracy of
				report(1)In
				generalA consumer reporting agency shall follow reasonable
				procedures when preparing a consumer report to assure maximum
			 possible accuracy
				of the information concerning the individual to whom the consumer
			 report
				relates.(2)Bureau rule to
				assure maximum possible accuracy(A)Proposed
				ruleNot later than 1 year after the date of enactment of the
				Stop Errors in Credit Use and Reporting Act, the Bureau shall issue a proposed rule establishing the procedures that a consumer reporting
			 agency must follow to assure
				maximum possible accuracy of all consumer reports furnished by the
			 agency in
				compliance with this subsection.(B)ConsiderationsWhen
				formulating the rule required under subparagraph (A), the Bureau
			 shall consider
				if requiring the matching of the  following information would
			 improve the accuracy
			 of consumer reports:(i)The first name
				and last name of a consumer.(ii)The date of
				birth of a consumer.(iii)All 9 digits of
				the social security number of a
				consumer.(iv)Any other information that the Bureau determines would aid in assuring maximum possible accuracy of
			 all consumer reports furnished by consumer reporting agencies in
			 compliance with this subsection..(d)Responsibilities
			 of furnishers of information to consumer reporting
			 agenciesSection 623(a)(8)(F)(i)(II) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681s–2(a)(8)(F)(i)(II)) is amended by inserting , and
			 does not include any new or additional information that would be relevant
			 to a
			 reinvestigation before the period.(e)Disclosures to
			 consumersSection 609 of the Fair Credit Reporting Act (15 U.S.C.
			 1681g) is amended—(1)in subsection
			 (a)(3)(B), by striking ; and and all that follows through the
			 end of subparagraph (B) and inserting the following:(ii)the address and
				telephone number of the person; and(iii)the permissible purpose of the person for obtaining the consumer report, including the specific
			 type of credit product that is extended, reviewed, or collected as
			 described in section 604(a)(3)(A).;(2)in subsection
			 (f)—(A)by amending paragraph (7)(A) to read as follows:(A)supply the consumer with a credit score that—(i)is derived from a credit scoring model that is widely distributed to users by the consumer
			 reporting agency for the purpose of any extension of credit or other
			 transaction designated by the consumer who is requesting the credit score;
			 or(ii)is widely distributed to lenders of common consumer loan products and predicts the future credit
			 behavior of the consumer; and; and(B)in paragraph (8), by inserting , except that a credit score shall be provided free of charge to the consumer if requested in
			 connection with a free annual consumer report described in section 612(a) before the period; and(3)in subsection
			 (g)(1)—(A)by striking
			 subparagraph (C); and(B)by redesignating
			 subparagraphs (D) though (G) as subparagraphs (C) through (F),
			 respectively.(f)Notification
			 requirements(1)Adverse
			 information notificationThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(A)in section 612, by striking subsection (b) and inserting the following:(b)Free disclosure after notice of adverse action or offer of credit on materially less favorable
			 terms(1)In generalNot later than 14 days
			 after the date on which a consumer reporting agency receives a
			 notification under subsection (a)(2) or (h)(6) of section 615, or from a
			 debt collection agency affiliated with the consumer reporting agency,
			 the consumer reporting agency shall make, without charge to the consumer, 
			 all disclosures required in
			 accordance with the rules prescribed by the Bureau under section
			 609(h).(2)Transition periodAfter the effective date of the provisions of the Stop Errors in Credit Use and Reporting Act and before the Bureau has finalized the rule required under section 609(h), a consumer
			 reporting agency that is required to make disclosures under this
			 subsection shall provide to the consumer a copy of the current credit
			 report on the consumer and any other disclosures required under this Act
			 or the Stop Errors in Credit Use and Reporting Act, without charge to the consumer.; and(B)in section 615(a)—(i)by redesignating paragraphs (2), (3) and (4) as paragraphs (3), (4), and (5) respectively;(ii)by inserting after paragraph (1) the following:(2)direct the consumer reporting agency that provided the consumer report used in the decision to take
			 the adverse action to provide the consumer with the disclosures 
			 described in section 612(b);; and(iii)in paragraph (5), as redesignated by this paragraph—(I)in
			 the matter preceding subparagraph (A), by striking of the consumer's
			 right;(II)by
			 striking subparagraph (A) and inserting the following:(A)that the consumer will receive a copy of the consumer report on the consumer, free of charge, from
			 the consumer reporting agency that furnished the consumer report; and; and(III)in subparagraph (B), by inserting of the right of the consumer before to dispute.(2)Notification in cases of less favorable termsSection 615(h) of the Fair Credit Reporting Act (15 U.S.C. 1681m(h)) is amended—(A)in paragraph (1), by striking paragraph (6) and inserting paragraph (7);(B)in paragraph (2), by striking paragraph (6) and inserting paragraph (7);(C)in subparagraph (5)(C), by striking may obtain and inserting will receive(D)by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively; and(E)by inserting after paragraph (5) the following:(6)Reports provided to consumersA person who uses a consumer report as described in paragraph (1) shall notify
			 and direct
			 the consumer reporting agency that provided the consumer report to provide
			 the consumer with the disclosures described in
			 section 612(b)..(3)Notification of subsequent submissions of negative informationSection
			 623(a)(7)(A)(ii) of the Fair Credit Reporting Act (15 U.S.C.
			 1681s–2(a)(7)(A)(ii)) by striking or customer and inserting
			 or before account.(4)Bureau rule defining certain disclosure requirementsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended by adding at the end the
			 following:(h)Bureau rule defining certain disclosure requirements(1)Proposed ruleNot later than 1 year after the date of enactment of the Stop Errors in Credit Use and Reporting Act, the Bureau shall publish a proposed rule to implement the disclosure requirements described in
			 section 612(b).(2)ConsiderationsIn formulating the rule required under paragraph (1), the Bureau shall consider—(A)what information would enable consumers to determine the reasons for which a person took adverse
			 action or offered credit on materially less favorable terms and to verify
			 the accuracy of such information; and(B)how to provide the information described in subparagraph (A) while protecting consumer privacy,
			 including procedures to ensure that such information is provided to the
			 consumer at the appropriate address..4.Regulatory
			 reformSection 621 of the
			 Federal Credit Reporting Act (15 U.S.C. 1681s) is amended by adding at the
			 end
			 the following:(h)Consumer
				reporting agency registry(1)Establishment
				of registryNot later than 180 days after the date of enactment
				of the Stop Errors in Credit Use and Reporting Act, the Bureau shall establish 3 publicly available registries
				of consumer reporting agencies, including—(A)a registry of
				nationwide consumer reporting agencies as described in section
			 603(p);(B)a registry of
				nationwide specialty consumer reporting agencies as defined in
			 section 603(x);
				and(C)a registry of all
				other consumer reporting agencies included under subsection 603(f)
			 that are not
				included under section 603(p) or 603(x).(2)Registration
				requirementAll consumer reporting agencies as defined in section
				603(f) must register with one of the registries established by the
			 Bureau under
				this subsection in a timeframe established by the
				Bureau..5.Study of a
			 public credit reporting system(a)StudyNot
			 later than 6 months after the date of enactment of this Act, the
			 Comptroller
			 General of the United States shall undertake a study—(1)of credit systems
			 in the international credit system with government-administered consumer
			 credit
			 reporting systems;(2)of available
			 information regarding the accuracy of existing government-administered
			 consumer
			 credit reporting systems;(3)to evaluate the
			 feasibility of a national, government-administered consumer credit
			 reporting
			 system;(4)of any consumer
			 benefits that might reasonably be expected to result from a
			 government-administered consumer credit report; and(5)of any costs that
			 might result from a government-administered consumer credit reporting
			 system in
			 the United States.(b)Publication of
			 findingsNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall publish the
			 findings under subsection (a).6.Effective dateExcept as otherwise provided in this Act and the amendments made by this Act, the provisions of
			 this Act and the amendments made by this Act shall take effect  6 months
			 after the date of enactment of this Act.